814 F.2d 962
Alvin WARREN and Alfred Warren, Appellants,v.HALSTEAD INDUSTRIES, INC., Appellee,andChauffeurs, etc., et al., Defendants.
No. 85-1575.
United States Court of Appeals,Fourth Circuit.
March 23, 1987.

1
Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem;  Frank W. Bullock, District Judge.

ORDER

2
Prior report:  4th Cir., 802 F.2d 746.


3
The appellee's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court a majority of the judges voted to grant rehearing in banc.


4
IT IS ORDERED that rehearing in banc is granted.


5
IT IS FURTHER ORDERED that this case shall be calendared for argument at the June session of Court.


6
Entered at the direction of Chief Judge Winter.